Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed May 16, 2022 has been entered in the application. Claims 1-21 are pending, with claim 21 being newly added.
Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, line 4, the text “cylinders cylinder” is informal; it appears as though “cylinders” should have been deleted in the most recent amendment.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 11, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Franzini (US 6,220,613). Franzini (see figure 3) teaches hydraulic circuit connecting plural cylinders, each for a respective wheel of a vehicle comprising at least: a plurality of hydraulic cylinders (in sequence: 18, 13, 14, 17) each including a piston end (proximate 18a, 13a, 14a, 17a) and a rod extending from a rod end (proximate 18b, 13b, 14b, 17b) for coupling to a wheel (note the cylinders are intended to be suspension cylinders, see, e.g., col. 3, lines 11, 23-24, 28, etc.), the plurality of hydraulic cylinders comprising a first hydraulic cylinder (18), a second hydraulic cylinder (13), a third hydraulic cylinder (14) and a fourth hydraulic cylinder (17); a plurality of fluid lines coupling all of the plurality of hydraulic cylinders in series with each other, wherein movement of one piston (e.g., in 18, towards 18a) hydraulically causes movement of a subsequent piston (e.g., in 13, away from 13a) in an opposite direction, the plurality of fluid lines comprising (annotations “A” through “D” added in the annotated version of figure 3, reproduced below): a first fluid line connecting the piston end of the first hydraulic cylinder and the piston end of the second hydraulic cylinder (annotation “A”); a second fluid line connecting the rod end of the 
    PNG
    media_image1.png
    713
    649
    media_image1.png
    Greyscale
second hydraulic cylinder and the rod end of the third hydraulic cylinder (annotation “B”); a third fluid line connecting the piston end of the third hydraulic cylinder and the piston end of the fourth hydraulic cylinder (annotation “C”); and a fourth fluid line connecting the rod end of the fourth hydraulic cylinder and the rod end of the first hydraulic cylinder (annotation “D); and a plurality of flow control devices positioned within the plurality of fluid lines such that a flow control device is positioned between adjacent hydraulic cylinders, the plurality of flow control devices comprising: first device (22; 28) with a first intermediate body (gas between 22a and 28a, and/or gas-hydraulic fluid dividers between 22b and 22a and between 28b and 28a) located in the first fluid line and configured to smooth flow of hydraulic fluid between the first hydraulic cylinder and the second hydraulic cylinder without directly coupling the first hydraulic cylinder and the second hydraulic cylinder; second device (29, 24) with a second intermediate body (gas between 29a and 24a, and/or gas-hydraulic fluid dividers between 29b and 29a and between 24b and 24a) located in the second fluid line and configured to smooth flow of hydraulic fluid between the second hydraulic cylinder and the third hydraulic cylinder without directly coupling the second hydraulic cylinder and the third hydraulic cylinder; third device (27, 21) with a third intermediate body (gas between 27a and 21a, and/or gas-hydraulic fluid dividers between 27b and 27a and between 21b and 21a) located in the third fluid line and configured to smooth flow of hydraulic fluid between the third hydraulic cylinder and the fourth hydraulic cylinder without directly coupling the third hydraulic cylinder and the fourth hydraulic cylinder; and fourth device (30, 23) with a fourth intermediate body (gas between 30a and 23a, and/or gas-hydraulic fluid dividers between 30b and 30a and between 23b and 23a) located in the fourth fluid line and configured to smooth flow of hydraulic fluid between the fourth hydraulic cylinder and the first hydraulic cylinder without directly coupling the fourth hydraulic cylinder and the first hydraulic cylinder (due at least to the respective dividers between the gas and hydraulic fluid sections), the arrangement constituting alternating cylinders and flow control devices (e.g., progressing clockwise around the circuit illustrated in figure 3: serial connections between cylinder 18, flow control device 22, 28, cylinder 13, flow control device 29, 24, etc.), and a flow control valve (four illustrated in the ring circuit of figure 3, not separately referenced) which is connected to at least a pair of the flow control devices (through the ring circuit) and which can control movement of a hydraulic cylinder between the flow control devices (e.g., by regulating the flow through the ring circuit).
As regards the provision of “propulsors” or multiple independent “propulsors”; the reference to Franzini is discussed above but does not expressly address the provision of the wheels as being independently driven. Initially the reference to Takavarasha as modified by  Mizuno et al., while teaching a suspension control arrangement, does not explicitly teach the presence of a vehicle which is a construction machine where the wheels are self-propelled “propulsors”. The reference does teach a suspension arrangement which is capable of being used “for” such a machine. To the extent that the reference teaches the system as being usable on vehicles it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use it on a vehicle such as a construction machine, for the well-known purpose of allowing deflection of one wheel structure to be accommodated for while retaining the vehicle attitude, so as to reduce the discomfort of the user operating the vehicle. As regards the vehicle having “multiple independent propulsors” it is notoriously old and well known for a vehicle to have plural or all wheels driven by power source[s] delivering motive power to a plurality of drive elements in a plurality of wheels to provide improved traction and/or to allow the use of plural smaller-capacity drive elements (rather than a single large drive element), for the purpose of ensuring that the vehicle can be moved from one location to another under its own power.
As regards the express provision of pistons in the cylinders, initially the reference to Franzini illustrates cylinders having an apparent piston structure, which would be expected in order for the cylinders to actually operate in a suspension scenario, and to the extent that Franzini does not mention them expressly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide each actuating cylinder with a piston as is notoriously old and well known in the art for the purpose of ensuring that the motion of the fluid in the system actually engages a reaction element (e.g., a piston) so that the cylinders actually operate on the suspension.
As regards claims 2, 14 and 15 and the provision of a piston or pair of pistons in the flow control devices, initially the reference to Franzini does not specifically teach the flow control devices (e.g., gas-hydraulic accumulators) as being piston accumulators, however a piston type of divider between the hydraulic fluid and gas in an accumulator is a well known structure in accumulator technology, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the accumulators forming the flow control device as piston accumulators, beneficially providing a more robust accumulator structure (e.g., as compared to a less robust membrane-type accumulator), to ensure successful operation over a long operating life. As further regards claims 14 and 15, the providing of a piston accumulator as each accumulator of the flow control device (e.g., 22 and 28; 29 and 24; 27 and 21; 30 and 23) would result in the provision of a pair of pistons (one in each accumulator) separated by a compressible gas (e.g., in the line between 22a and 28a; 29a and 24a, 27a and 21a, 30a and 23a). 
As further regards claim 11 and the provision of a method, the reference to Franzini refers to the functioning of the suspension but does not explicitly disclose a “method”, however in that the suspension provided by Franzini is functional to perform the steps as claimed, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to perform the operating steps of displacing a first piston of one cylinder associated with a wheel in response to the impact of a discontinuity in the driving surface to transfer the operative force to the piston of a second cylinder associated with a different wheel, wherein the force transfer is smoothed by the intermediary of the flow control devices as disclosed by the reference for the purpose of improving the vehicle response to an uneven driving surface, e.g., by providing a structure which performs the steps (without the performance of which, the structure would not be operative as claimed).
Allowable Subject Matter
Claims 3, 4, 6-10, 12, 13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the claims as now presented cannot reasonably be met by the previously applied prior art references to Takavarasha and Mizuno et al. The examiner agrees. Note the reference to Franzini, which is now applied in direct response to applicant’s amendment. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616